Iryine, C.
The defendant in error sued the plaintiff in error for $155, which the petition alleged the plaintiff in error, as a collector for the defendant in error, had received to the use of the defendant in error and had not paid over. The answer denied every allegation of the petition, and counterclaimed for $156.56, as the surrender value of stock in the association owned by the plaintiff in error. The reply denied the right under the contract of membership to surrender the stock. It will be observed that the pleadings presented issues of fact which it was necessary to determine in order to ascertain the rights of the parties. The court granted a peremptory instruction to find for the defendant *133in error for the amount by it claimed. The jury, nevertheless, brought in its verdict, finding for the defendant in error in the sum of $12. There was no motion for a new trial, but some days after the vprdict was returned the defendant in error moved for judgment non obstante veredicto for $155 and interest. This motion was by the court sustained and judgment entered accordingly for $174.22. The case, it will be seen, presents the same questions as arose in Manning v. City of Orleans, 42 Neb., 712. Eor the reasons stated in the opinion in that case the judgment in this must be reversed and the cause remanded with instructions to enter judgment in conformity with the verdict.
Reversed and remanded.